DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because, at line 7, “connected through the bolt” should be --connected via the bolt--. 
Claim 1 is objected to because, at lines 10-11, “four groups of partition boards are arranged; the partition boards and an inner wall surface of the main body frame form a square space” should be --four groups of partition boards are arranged such that the partition boards and an inner wall surface of the main body frame form a square space--. Claim 1 is objected to because, at lines 30-34, “four permanent magnet groups are arranged, which are correspondingly installed in the square space; each group has two permanent magnets; four copper sheets are arranged; each pair of copper sheets is installed symmetrically on the rotating shafts b” should be --four permanent magnet groups are installed in the square space; each permanent magnet group has two permanent magnets; four copper sheets are arranged such that two pairs of the copper sheets are installed symmetrically on the rotating shafts b--. Examiner notes that this “arranged” language is used at least 8 times in claim 1, and in each case it must be corrected in a similar manner as shown above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example, the repeated use of the term “arranged” to represent relationships between claim elements, drafting of the claims as a simple list or series of elements without proper indication of the relationship between the elements, and referring to claim elements by a name of the element followed by a letter such as “a”, “b”, etc to distinguish different types of such element (traditional claim language such as, for example, “a first gear”, “a second gear”, etc. should be used for uniformity and clarity).   
Claim 1 recites (at line 9) that the box and cover plate are “fixedly installed between main body structures”, which is confusing, as it is unclear what disclosed structure is represented by the claimed main body structures, and how it is that the box and cover plate are installed between such structures. The box and cover plate are not apparently between anything, as everything is inside the covered box. 
Claim 1 recites (at line 12) that the interiors of the partition boards are “used for” installing the permanent magnet group, which is confusing. Why not just recite that, for example, that the permanent magnet group are installed on the interiors of the partition boards?
Claim 1 recites (at line 13) that the mass block is “put into” the main body frame, which is confusing. Is the mass block positively recited as actually being in the main body frame or is this a method step in claims drawn to a device?

Claim 1 recites the limitation "each pair of copper sheets" in line 30.  There is insufficient antecedent basis for this limitation in the claim, as no pair of copper sheets is previously recited. 
Claim 1 recites (at line 39) that “hinging positions can rotate under the action of an external force”, which is confusing. What hinging positions on what structure hinge relative to each other?
Claim 1 recites (at line 42) that “the axes of the levers are kept horizontal”, which is confusing because there is lack of antecedent basis for the levers having an axis and it is unclear how such axes can maintain horizontality when they, as best understood, apparently necessarily rotate somewhat. 
Claim 1 recites (at line 43) the limitation "both ends”. There is insufficient antecedent basis for this limitation in the claim, as no shape memory alloy ends are previously recited. 

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The claims are allowed because while the various references of record separately teach tuned mass damper systems (Wang (CN107355509) teaches eddy currents, Takabatake (2005/0268565) teaching shape memory alloy damping), none teach both, much less both contained in a hollow box or in the detailed claimed as best understood structural configuration.
 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633